Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status:
Claims 9 – 20 are previously withdrawn.
Claim 3 is newly canceled.
Claim 21 is newly added.
Claims 1 – 2, and 4 – 21 are pending; claims 1 – 2, 4 – 8, and 21 are examined as following.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/25/2018, and 11/05/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 2, 4 – 8, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, and 21, the limitation “the weld head”, claim 1 line 3, and claim 21 line 2, renders the claims indefinite, because there is insufficient antecedent basis for the limitation in the claims, and, for claim 21, in claim 1 from which the claim depends. For examination purposes, the limitation is construed to be reciting “the welding head”, as recited earlier in each of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4 – 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BLANKENSHIP (US 5,357,076, previously cited), in view of MARHOFER ET AL (US 5,932,123, newly cited).
	Regarding claim 1, Blankenship discloses
[power supply PS, torch assembly PT, clamp 10, and associated structures/components, fig. 1; "The torch is used to cut, weld or otherwise process a workpiece", col. 6, line 9, Detailed Description], comprising:
	identifying a welding head [ROM table 150, fig. 4; "the name or identification of the torch can be displayed at unit 258 after the torch has been identified. ... The particular torch assembly PT has been identified", col. 9, line 2, Detailed Description] that is mechanically and electrically coupled to the automatic welding system [torch PT is connected by plug 32 to power supply PS socket 34, fig. 3];
	determining one or more welding components [torch PT is identified using ROM table 150, fig. 4; identification circuit is located in plug 32, fig. 2] and one or more parameters associated with the welding head ["After the torch has been identified, the desired setting for the power supply in line 266b is compared with the actual setting of the power supply in line 266a", col. 9, line 14, Detailed Description]; and
	initiating welding with the welding head with the one or more welding components [torch assembly PT, fig. 1; "The torch is used to cut, weld or otherwise process a workpiece", col. 6, line 9, Detailed Description] and the one or more parameters determined to be associated with the welding head ["After the torch has been identified, the desired setting for the power supply in line 266b is compared with the actual setting of the power supply in line 266a", col. 9, line 14, Detailed Description; "By appropriate adjustment of the electrical power and gas flow when a particular torch assembly is mounted on the power supply PS, normal and efficient operation of the plasma system is realized", col. 7, line 16, Detailed Description].
However, Blankenship does not explicitly disclose

	Marhofer discloses a welding system and method of use [method using carriage 20 with welding torch 26, fig. 1]; Marhofer teaches among other limitations
	at least one motor configured to automatically move the welding head along a weld seam [motor 38, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the method of configuring a power supply, and a torch assembly, of Blankenship, a motor for moving a carriage and a torch, as taught by Marhofer, for the purpose of automating welding carriage and torch movement along a weldment, for the advantage of maintaining a correct torch movement speed to ensure a weld is created within specification [Marhofer, col. 2 line 50, Summary: "Digital control circuitry is mounted on the carriage for operating the carriage travel motor at a programmed nominal speed. The circuitry is responsive to a drive speed variation signal under the control of the operator and varies the speed of the carriage travel motor within a predetermined speed range. The range is chosen such that the operator cannot weld outside of the limits of a welding specification"].

	Regarding claim 2, Blankenship discloses substantially all the limitations as set forth above, such as
	the method, the identifying, and the welding head.
	Blankenship further discloses
[resistors 100, 102, fig. 2; "a combination of the resistance or resistors 100, 102 can give a substantial number of individual identification readings for torch assembly PT", col. 7, line 51, Detailed Description] included in the welding head or cabling for the welding head [identification circuit is located in plug 32, fig. 2].

	Regarding claim 4, Blankenship discloses substantially all the limitations as set forth above, such as
	the method, the welding head, and the automatic welding system.
	Blankenship further discloses
	the welding head is an interchangeable welding head ["a power supply PS is used as a universal control station for a variety of plasma torches PT", col. 6, line 7, Detailed Description] that is coupled to a support structure of the automatic welding system [power supply PS socket 34, fig. 3] via a releasable mechanical coupling [torch PT is connected by plug 32 to power supply PS socket 34, fig. 3].

	Regarding claim 5, Blankenship discloses substantially all the limitations as set forth above, such as
	the method, and the releasable mechanical coupling the welding head.
	Blankenship further discloses
[straight male connectors such as nipple 50a of plug 32 do not require a tool to insert into female receptacles such as 50b of power supply PS socket 34, fig. 3; "plug 32 is manually inserted into socket 34", col. 7, line 1, Detailed Description].

	Regarding claim 6, Blankenship discloses substantially all the limitations as set forth above, such as
	the method, the welding head, the automatic welding system, and the releasable mechanical coupling.
	Blankenship further discloses
	the welding head is an interchangeable welding head ["a power supply PS is used as a universal control station for a variety of plasma torches PT", col. 6, line 7, Detailed Description] that is coupled to a controller of the automatic welding system ["a power supply PS is used as a universal control station", col. 6, line 7, Detailed Description; control status displayed at operator display unit 258, fig. 4] and a power source of the automatic welding system via releasable electrical couplings [cutting arc DC- 64, and arc DC+ 74, of power source socket 34, fig. 2].

	Regarding claim 7, Blankenship discloses substantially all the limitations as set forth above, such as
	the method, and the one or more parameters.
Blankenship further discloses
	the one or more parameters are selected from a group including: wire feeder gear ratios; wire feed speed; encoder pulse setting; gas flow rates [secondary gas 50b, plasma gas 52b, fig. 2; servo device 260, servo device 262, fig. 4; "air and gas controlled by servo devices 262 and 260", col. 9, line 26, Detailed Description]; welding voltage; welding current [cutting arc DC- 64, arc DC+ 74, fig. 2]; flux flow; and travel speed.

Regarding claim 21, Blankenship discloses substantially all the limitations as set forth above, such as
	the method, the one or more parameters, the welding head, the at least one motor, the weld head, and the weld seam.
	However, Blankenship does not explicitly disclose
	the one or more parameters associated with the welding head include a travel speed at which the at least one motor moves the welding head along the weld seam.
	Marhofer teaches among other limitations
	the one or more parameters associated with the welding head include a travel speed at which the at least one motor moves the welding head along the weld seam [motor 38, fig. 1; motor speed is displayed by micro-controller 72 on display 80, fig. 4A].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the method of configuring a power supply, and a torch assembly, of [Marhofer, col. 2 line 50, Summary: "Digital control circuitry is mounted on the carriage for operating the carriage travel motor at a programmed nominal speed. The circuitry is responsive to a drive speed variation signal under the control of the operator and varies the speed of the carriage travel motor within a predetermined speed range. The range is chosen such that the operator cannot weld outside of the limits of a welding specification"].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over BLANKENSHIP (US 5,357,076, previously cited), in view of MARHOFER ET AL (US 5,932,123, newly cited), as applied to claims 1 – 2, 4 – 7, and 21 above, in further view of ULRICH ET AL (US 2015/0258621 A1, previously cited).
	Regarding claim 8, Blankenship discloses substantially all the limitations as set forth above, such as
	the one or more welding components.
	Blankenship further discloses
	a gas subsystem [secondary gas 50b, plasma gas 52b, fig. 2; servo device 260, servo device 262, fig. 4; "air and gas controlled by servo devices 262 and 260", col. 9, line 26, Detailed Description].
However, Blankenship does not explicitly disclose
	a flux subsystem.
	Ulrich discloses an arc welding system [arc welding system 10, fig. 1]; Ulrich teaches among other limitations
	a flux subsystem [flux supply system 17 with flux conduit 31, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the conduit interconnect from power supply to torch assembly, of Blankenship, a flux supply, as taught by Ulrich, for the purpose of enabling delivery of flux to a torch, because one of ordinary skill would be motivated to enable a flux supply to an arc welding process as desired [Ulrich, para. 0018, Detailed Description: "the controller 72 may couple to the flux supply system 17 such that the operation of the flux supply system 17 (e.g., a flux hopper 73) may be controlled via user settings entered from user interface 70"].

Response to Amendment
The Claims, filed on 12/21/2020 is acknowledged.

A.	With respect to the rejection of claim 8 under 35 USC 112(b), for the limitations “a flux subsystem and/or a gas subsystem” rendering the claim indefinite, the Applicant amended claim 8, filed on 12/21/2020, which overcomes the rejection of claim 8, because the limitation “and/or” is deleted from the claim.

Response to Argument
The Remarks/Arguments, filed on 12/21/2020 is acknowledged.

A.	With respect to the rejection of claims 1 – 7 under 35 USC 102 of Blankenship, and with respect to newly added claim 21, the Applicant argues, filed on 12/21/2020, page 8 line 20 and thereafter, and page 10 line 2: ”At page 3, the Office Action indicates that claims 1-6 are rejected as anticipated by Blankesnhip; however, at page 8, the Office Action also explains why claim 7 is rejected as anticipated by Blankesnhip. Consequently, Applicant will assume that claim 7 is rejected as anticipated by Blankesnhip unless and until the Examiner expressly contradicts this assumption. Claims 1-7 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 5,357,076 to Blankesnhip (“Blankesnhip”). This rejection is respectfully traversed because Blankesnhip fails to disclose each and every element of independent claim 1; however, in order to expedite prosecution, Applicant submits amendments herewith that the Examiner agrees overcome the outstanding rejection. Specifically, by way of the amendments, amended independent claim 1 now recites, in part, “identifying a welding head that is mechanically and electrically coupled to the automatic welding system, which includes at least one motor configured to automatically move the weld head along a weld seam.” As discussed and agreed to during the Interview, Applicant respectfully submit that Blankesnhip fails to disclose at least this feature. Thus, Applicant submits that the rejection of independent claim 1 is now moot and that claim 1 is in condition for allowance. Since claims 2-8 and 21 depend, either directly or indirectly, from independent claim 1, these claims include all the limitations of their parent claim. Thus, claims 2-8 and 21 are considered to patentably distinguish over the cited art due at least to their respective dependencies from independent claim 1 and for the further limitations recited therein. … New claim 21 depends from independent claim 1. Consequently, new claim 21 is considered to patentably distinguish over the cited art due at least to their dependencies and for the further limitations recited therein. For example, as was discussed during the Interview, new claim 21 provides further limitations relating to the motor now recited in independent claim 1 and Applicant submits that neither Blankenship nor Ulrich teaches these further limitations. Moreover, new claim 21 does not introduce new matter. New claim 21 is supported by at least the as-filed claims (e.g., claim 7) and the as-filed specification (e.g., paragraphs [0031] and [0060]).”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1 – 7 under 35 USC 102 of Blankenship, and with respect to newly added claim 21 have been fully considered and are persuasive for claims 1 – 2, and 4 – 7. First, claim 3 is canceled, filed on 12/21/2020. The rejection of claims 1 – 2, and 4 – 7 under 35 USC 102 of Rubio has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 1 is made, in view of the newly added limitations, such as, among others: “at least one motor configured to automatically move the weld head along a weld seam", line 3. Claims 1 – 2, and 4 – 8 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 2, and 4 – 8 are changed in scope. The newly added limitations, for which the Applicant argues, necessitated further consideration/search, and necessitated addition of the newly cited Marhofer reference. The Applicant's arguments are not persuasive when previously cited Blankenship, and newly cited Marhofer are considered, because it is respectfully argued that Blankenship, and Marhofer disclose/suggest all the limitations in claims 1 – 2, 4 – 7, and 21, in a new grounds of rejection under 35 USC 103, see analysis above.
In response to Applicant’s arguments that Blankenship does not disclose/suggest at least one motor configured to automatically move the weld head along a weld seam, it is respectfully argued that Marhofer teaches/suggests the limitations required in amended claim 1, see above: [Marhofer, at least one motor configured to automatically move the welding head along a weld seam [motor 38, fig. 1]].

B.	With respect to the rejection of claim 8 under 35 USC 103 of Blankenship, and Ulrich, The Applicant argues, filed on 12/21/2020, page 9 line 15: ”This rejection is respectfully traversed at least because the cited references fail to disclose, teach, or suggest each and every feature of independent claim 1, from which claim 8 depends. However, in order to expedite prosecution, Applicant submits amendments herewith that the Examiner agrees overcome the outstanding rejections. Thus, this rejection is now moot.”
Examiner's response: Applicant's arguments with respect to the rejection of claim 8 under 35 USC 103 of Blankenship, and Ulrich have been fully considered and are persuasive The rejection of claim 8 under 35 USC 103 of Blankenship, and Ulrich has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 1 is made, in view of the newly added limitations, such as, among others: “at least one motor configured to automatically move the weld head along a weld seam", line 3. Claims 1 – 2, and 4 – 8 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 2, and 4 – 8 are changed in scope. The newly added limitations, for which the Applicant argues, necessitated further consideration/search, and necessitated addition of the newly cited Marhofer reference. The Applicant's arguments are not persuasive when previously cited Blankenship, and newly cited Marhofer are considered, 

C.	With respect to the rejoinder of withdrawn claims 9 – 20, The Applicant argues, filed on 06/11/2020, page 9 line 21: “For the reasons discussed above, Applicant believes that amended independent claim 1 is now in condition for allowance. By way of this paper, independent claims 9 and 18 have each been amended in an analogous manner to independent claim 1. Thus, Applicant submits that rejoinder of claims 9-20 would not place a significant burden on the Examiner and hereby requests rejoinder of claims 9-20.”
Examiner’s response: Applicant's arguments, see above, with respect to the rejoinder of withdrawn claims 9 – 20 have been fully considered but they are not persuasive, because it is respectfully argued that Blankenship, and Marhofer disclose/suggest all the limitations in claim 1, in a new grounds of rejection under 35 USC 103, see analysis above. Because claim 1 is not found allowable, respectfully, the withdrawn claims 9 – 20 are not considered for rejoinder.

Conclusion
Applicant’s amendment of claim 1 added new limitations, such as, among others: “at least one motor configured to automatically move the weld head along a weld seam". Claims 1 – 2, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/22/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761